Citation Nr: 1712030	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to December 23, 2003, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran had active military service from December 1966 to December 1969 and from September 1970 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2011, the Board denied the Veteran's claim for an earlier effective date for the award of service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeal for Veterans Claims (Court) which, in a September 2012 order, granted a Joint Motion for Remand, vacating the September 2011 Board decision and remanding the appeal to the Board for further consideration.  

In April 2013, the Board again denied the Veteran's claim for an earlier effective date for the award of service connection for PTSD.  The Veteran appealed the April 2013 Board decision to the Court which, in a March 2014 order, granted a Joint Motion for Remand, remanding only the portion of the April 2013 Board decision denying entitlement to an effective date prior to December 23, 2003 for the award of service connection for PTSD.  

The Veteran's attorney notified the Board in June 2014 that the Veteran had died during the pendency of the appeal.  Also in June 2014, the Veteran's widow submitted a statement requesting she be substituted as the appellant in the Veteran's pending appeal.  The matter regarding basic eligibility for substitution was referred to the RO in the first instance in September 2014.   This request for substitution was approved by the RO in a February 2017.  Therefore, 38 U.S.C.A. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable, and the appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which his widow is substituted in his stead.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for PTSD was received on May 21, 1996 and his claim was denied in a December 1996 rating decision.

2.  Official service records received in September 2006, in part, formed the basis of the grant of service connection for PTSD in the March 2008 rating decision on appeal. 

3.  The Veteran has had PTSD related to active service since at least May 21, 1996, which is the date of receipt of his original claim for service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date of May 21, 1996, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.156(c) (2005), 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103 (a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In March 2009, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issue.  38 U.S.C.A. § 7105 (2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.

Medical evidence from the relevant time period is of record.  No retrospective opinion is needed.  Vigil v. Peake, 22 Vet. App. 63, 66 (2008) (noting need for a retroactive evaluation to assess proper effective date). 

The Board finds that the duties to notify and assist have been met with regard to the claim for entitlement to an earlier effective date for service connection for PTSD, so no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.   Further, the purpose behind the notice requirement has been satisfied because the appellant and her attorney have been afforded a meaningful opportunity to participate effectively in the processing of the claim, to include the opportunity to present pertinent evidence.  

Earlier Effective Date Laws and Analysis

The appellant has contended, for example in April 2013, that the effective date for the award of service connection for PTSD should be July 1996.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is \received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

When service connection is granted based on a claim that has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003).

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met). 

VA is required to look to all communications from the appellant, which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  The date of receipt is the date when a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

When new and material evidence consists of a supplemental report from the service department, received before or after a decision has become final, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2016).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2016).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2016).

The Veteran's periods of service are from December 1966 to December 1969 and from September 1970 to September 1974.  On May 21, 1996, the Veteran filed a claim for service connection for a nervous condition.  At the time of his May 1996 claim, the Veteran submitted a November 1995 VA treatment record reflecting that the Veteran would be evaluated for PTSD symptoms.  The Veteran also stated at that time that his problems stemmed from Vietnam.  A January 1996 Medical Record Report reflects that the Veteran was admitted to a hospital in November 1995 and discharged in December 1995 with discharge diagnoses including PTSD.  A September 1996 VA examination report reflects a diagnosis of major depression secondary to PTSD.  The Veteran repeatedly stated that one stressor was him witnessing an ambush being set up, after which he later learned that soldiers were killed in a convoy behind him.  See e.g. November 1995 VA treatment record.

A December 1996 rating decision denied the Veteran's claim noting that the evidence received failed to confirm the Veteran's stressor.  The Veteran submitted additional evidence in February 1997 related to his claimed stressor.  According to an August 1997 VA psychosocial assessment, the Veteran's PTSD stressors included being under mortar and rocket attacks.  In November 1997, the RO continued the prior denial noting that there was no evidence that the claimed in-service stressor occurred and a link between the claimed in-service stressor.  

The Veteran again sought to reopen his claim for service connection for PTSD on December 23, 2003.  During the pendency of the appeal, in September 2006, the Veteran submitted a Joint Services Records Research Center (JSRRC) response indicating that on July 23, 1968, Nha Trang (where the Veteran was assigned) was hit and that there were 3 ambushes in the week ending June 22, 1968.  

In March 2008, the RO granted service connection for PTSD and assigned a December 2003 effective date.  The RO noted that service stressors that were used or verified included that the enemy shelled the Veteran's location and attacked his base while he was assigned there.  The RO granted service connection, in part, on the basis of this verified in-service stressor.  

The parties in the most recent March 2014 joint motion determined that the Board had failed to adequately discuss the correct pre-amendment version of 38 C.F.R. § 3.156(c) to the Veteran's claim.  In Cline v. Shinseki, 26 Vet. App. 18, 26 (2012), the Court held that the October 2006 amended version of 38 C.F.R. § 3.156(c)(2) constituted a substantive rule change when it was added, and that where a claimant was granted service connection for PTSD prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c), the new version of that regulation could not be applied retroactively.  As the Veteran's effective date for service connection for PTSD is December 23, 2003, the pre-amendment version of 38 C.F.R. § 3.156(c) is the appropriate version of the regulation that is potentially applicable. 

The Board has reviewed the record in its entirety, as well as the provisions of the pre-amendment version of 38 C.F.R. § 3.156(c), and concludes that the provisions of the pre-amendment version of § 3.156(c) apply to the Veteran's claim. 

38 C.F.R. § 3.156(c) (2005) (pre-amendment) states: Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

Essentially, prior to the October 2006 amendment of 38 C.F.R. § 3.156(c), there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records and assign an effective date potentially as early as the date that the initial claim was filed.  See Cline v. Shinseki, 26 Vet. App. 18, 23.  Thus, while the post-amendment version of 38 C.F.R. § 3.156(c) would prohibit reconsideration of previously decided claims based on newly submitted relevant service records if the Veteran had previously failed to provide sufficient information to VA to identify and obtain the records, see 38 C.F.R. § 3.156(c)(2) (2016), the Veteran's failure in 1997 to provide information of a reasonably verifiable stressor would not prevent the VA from being able to reconsider his previously decided claim under the pre-amendment version of the regulation and assign an effective date potentially as early as the date his initial claim was filed.  Cline, 26 Vet. App. at 23. 

The Board finds that the official service department records provided in September 2006 were the type of records contemplated by 38 C.F.R. § 3.156(c).  The Board finds that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) (2005) in this case because additional official service department records that had not been associated with the claims file when VA previously denied the claim in December 1996, were obtained by the RO in September 2006.  At the time of the December 1996 rating decision, the Veteran had not provided an in-service stressor related to his PTSD.  Although stressor statements were subsequently provided, the RO was unable to verify stressors reported at that time.  The September 2006 records allowed the RO to concede the Veteran's in-service stressors.  The limitation in amended 38 C.F.R. § 3.156(c)(2) regarding the claimant's previous failure to provide sufficient information is a substantive change and does not have retroactive effect.  Cline v. Shinseki, 26 Vet. App. 18 (2012).  Thus, the Board finds that the additional service records constitute newly discovered official service department records referred to in 38 C.F.R. § 3.156(c) (2005). 

As the claim is being reconsidered, not reopened, the effective date is affixed by operation of 38 C.F.R. § 3.400(b)(2)(i) for entitlement to service connection arising on a direct basis.  The effective date to be assigned is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. Id. 

The Board finds that the claim received on May 21, 1996 was the Veteran's first claim for service connection for PTSD.  The Veteran did not submit any formal or informal claims for service connection for PTSD prior to May 1996.  Having found the original date of claim to have been May 21, 1996, and as the Veteran was diagnosed with PTSD in 1995 and PTSD stressors noted in conjunction with the original claim included being under mortar and rocket attacks, the Board finds that an effective date of May 21, 1996 is warranted as this was the date of receipt of the Veteran's first claim for service connection.  38 C.F.R. § 3.400.


ORDER

Entitlement to an earlier effective date of May 21, 1996, for the award of service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


